


Exhibit 10.7
SUPPLEMENT NO.___2____ dated as of January 29, 2010, to the Guaranty dated as of
October 26, 2007 among SIERRA HOLDINGS CORP. (“Holdings”), certain Subsidiaries
of AVAYA INC. from time to time party thereto and CITIBANK, N.A., as
Administrative Agent.
A.    Reference is made to (i) the Credit Agreement dated as of October 26, 2007
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Avaya Inc. (the “Borrower”), Holdings, Citibank, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer, and each lender from
time to time party thereto (collectively, the “Lenders” and individually, a
“Lender”), (ii) each Secured Hedge Agreement (as defined in the Credit
Agreement) and (iii) the Cash Management Obligations (as defined in the Credit
Agreement).
B.    Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement.
C.    The Guarantors have entered into the Guaranty in order to induce (x) the
Lenders to make Loans and the L/C Issuers to issue Letters of Credit, (y) the
Hedge Banks to enter into and/or maintain Secured Hedge Agreements and (z) the
Cash Management Banks to provide Cash Management Services. Section 4.12 of the
Guaranty provides that additional Material Domestic Subsidiaries of the Borrower
may become Guarantors under the Guaranty by execution and delivery of an
instrument in the form of this Supplement. Each undersigned Material Domestic
Subsidiary (each a “New Subsidiary”) is executing this Supplement in accordance
with the requirements of the Credit Agreement to become a Guarantor under the
Guaranty in order to induce (x) the Lenders to make additional Loans and the L/C
Issuers to issue additional Letters of Credit, (y) the Hedge Banks to enter into
and/or maintain Secured Hedge Agreements and (z) the Cash Management Banks to
provide Cash Management Services and as consideration for (x) Loans previously
made and Letters of Credit previously issued, (y) Secured Hedge Agreements
previously entered into and/or maintained and (z) Cash Management Services
previously provided.
Accordingly, the Administrative Agent and each New Subsidiary agree as follows:
SECTION 1. In accordance with Section 4.12 of the Guaranty, each New Subsidiary
by its signature below becomes a Guarantor under the Guaranty with the same
force and effect as if originally named therein as a Guarantor and each New
Subsidiary hereby (a) agrees to all the terms and provisions of the Guaranty
applicable to it as a Guarantor and Guarantor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Guarantor
thereunder are true and correct on and as of the date hereof. In furtherance of
the foregoing, each New Subsidiary, as security for the payment and performance
in full of the Obligations does hereby, for the benefit of the Secured Parties,
their successors and assigns, irrevocably, absolutely and unconditionally
guaranty, jointly with the other Guarantors and severally, the due and punctual
payment and performance of the Obligations. Each reference to a “Guarantor” in
the Guaranty shall be deemed to include each New Subsidiary. The

 

--------------------------------------------------------------------------------




Guaranty is hereby incorporated herein by reference.
SECTION 2. Each New Subsidiary represents and warrants to the Administrative
Agent and the Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity.
SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Administrative Agent
shall have received a counterpart of this Supplement that bears the signature of
each New Subsidiary, and the Administrative Agent has executed a counterpart
hereof. Delivery of an executed signature page to this Supplement by facsimile
transmission or other electronic communication shall be as effective as delivery
of a manually signed counterpart of this Supplement.
SECTION 4. Except as expressly supplemented hereby, the Guaranty shall remain in
full force and effect.
SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION 6. If any provision contained in this Supplement is held to be invalid,
illegal or unenforceable, the legality, validity, and enforceability of the
remaining provisions contained herein and in the Guaranty shall not be affected
or impaired thereby and the intent of such illegal, invalid or unenforceable
provision shall be followed as closely as legally possible. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 4.01 of the Guaranty.
SECTION 8. Each New Subsidiary agrees to reimburse the Administrative Agent for
its reasonable out-of-pocket expenses in connection with the execution and
delivery of this Supplement, including the reasonable fees, other charges and
disbursements of counsel for the Administrative Agent to the extent required by
Section 4.03 of the Guaranty.



 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each New Subsidiary and the Administrative Agent have duly
executed this Supplement to the Guaranty as of the day and year first above
written.
AVAYA GOVERNMENT SOLUTIONS INC.
By:    /s/ Matthew Booher
Name:
Matthew Booher

Title:
Treasurer

Jurisdiction of Formation:    Delaware
Address Of Chief Executive Office:    
12730 Fair Lakes Circle
Fairfax, VA 22033    
INTEGRATED INFORMATION TECHNOLOGY CORPORATION
By:    /s/ Matthew Booher
Name:
Matthew Booher

Title:
Treasurer

Jurisdiction of Formation:    Illinois
Address Of Chief Executive Office:    
12730 Fair Lakes Circle
Fairfax, VA 22033    
AC TECHNOLOGIES, INC.
By:    /s/ Matthew Booher
Name:
Matthew Booher

Title:
Treasurer

Jurisdiction of Formation:    Delaware
Address Of Chief Executive Office:    
12730 Fair Lakes Circle
Fairfax, VA 22033        




--------------------------------------------------------------------------------


CITIBANK, N.A.,
as Administrative Agent
By:    /s/ Thomas M. Shinnick
Name: Thomas M. Shinnick
Title: Vice President




